October 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   DENNIS ZAPOROZHETS AND DVZ & ASSOCIATES, INC., Appellants

NO. 14-14-00143-CV                          V.

 COURT APPOINTED RECEIVER IN CAUSE NO. 12-DCV-199496, Appellee
              ________________________________

       This cause, an appeal from an order denying Dennis Zaporozhets’ and DVZ
& Associates, Inc.’s motion to compel arbitration of claims brought by appellee,
Court Appointed Receiver in Cause No. 12-DCV-199496, signed December 16,
2014, was heard on the transcript of the record. We have inspected the record and
find error in the order. We therefore order the trial court’s order REVERSED and
REMAND the cause for proceedings consistent with this court’s opinion.

      We further order this decision certified below for observance.